On petition foe a eeheaeing.
Biddle, C. J.
It is urged upon us, in the petition for a rehearing, that appellants, as heirs at law of James .Muii’, deceased, cannot recover in this action, because the liability to John Mullen, on the covenants of James Muir, should have been paid out of his general estate, and not by the appellants, as his heirs, and because “ the complaint does not show that there had not been a final settlement of Muir’s estate.”
The petition states: “Now, the heirs of Muir bring suit against appellees, because one Mullen, who purchased the real estate from Muir, brought suit and recovered on the breach of covenants in the deed against them, because property had been received by them from James Muir, of greater value than Mullen’s damages. Such recovery is alleged, but we were no parties to such action. Now, we suppose that, in order to be subrogated in this case, the plaintiffs below must allege facts showing that they were actually liable to Mullen for said breach of covenant as such heirs. A judgment inter alios cannot answer such purpose.”
All of this might be very true, if the right of the appellants, as heirs of James Muir, to be subrogated to the equities of the mortgage made by James Radley to Jesse L. Holman depended upon their payment of the liability to Mullen on the covenants of their ancestor, James Muir; but *154It does not. Their right arises out of the fact that James Muir, their ancestor, by his purchase of the land from Holman, became the equitable assignee of the mortgage made by James Badley to Holman. Berkshire does not hold the land from Muir, nor from Mullen, nor by the same chain of title. He purchased from Badley’s heirs, after the ouster of Mullen and the recovery against the appellants on the covenants of James Muir. Berkshire holds the land precisely as he would have held it, if there had been no sale by Holman and no controversy between the appellants-and Mullen. The sale by Holman to Muir being void, and having been ■declared void by a judicial proceeding before Berkshire bought the land, he took it subject to the mortgage, and his vendee, Hunter, can take no better title than Berkshire, of all of which, as the complaint alleges, both Berkshire and Hunter had notice.
The petition is overruled.
Downey, J.
So far as the foregoing opinions hold that the heirs of Muir can be subrogated to the rights of Holman under the mortgage, without showing that they were legally liable to Mullen for the damages sustained by him, and that they had paid the same to Mullen, I cannot concur therein. The appellees are not bound by the judgment of Mullen ■against the heirs of Muir. They were not parties to that action. Maple v. Beach, 43 Ind. 51. It is not enough to allege that Mullen recovered a judgment against them, but the facts rendering them liable should be averred. McShirley v. Birt, 44 Ind. 382. If the conveyance to Muir vested in him the equitable right to claim under the mortgage, then I do not see why the conveyance by Muir to Mullen did not ■carry that 'right on to him. How, then, could the. right become vested in Muir’s heirs? Only, as I think, by showing that they were legally liable to pay the damages sustained by Mullen, and that they had paid the same. These facts the complaint in question does not show, and therefore, in my judgment, it is insufficient.